FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR ANTHON BUTARBUTAR,                        No. 08-70128

               Petitioner,                       Agency No. A095-630-157

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Victor Anthon Butarbutar, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. See Wakkary v Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny

the petition for review.

      Substantial evidence supports the agency’s finding that Butarbutar failed to

show the government was unable or unwilling to control the Muslim extremists he

fears because he did not report any of the incidents at issue, nor did he establish

that reporting the incidents would have been futile or subjected him to further

abuse. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005);

Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1058 (9th Cir. 2006) (reporting

persecution to authorities not required if applicant “can convincingly establish that

doing so would have been futile or have subjected him to further abuse”). Further,

as Butarbutar has not established past persecution, he is not entitled to a

presumption of future persecution. See 8 C.F.R. § 1208.16(b)(1)(i). Accordingly,

because he does not otherwise contend he has shown a clear probability of

persecution, his withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because one government department’s denial of building permits to construct a

church for a congregation does not show government acquiescence to torture. See




                                           2                                    08-70128
Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                3   08-70128